Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2016, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to Patent Board reversal decision dated June 24, 2022 for amendment filed April 28, 2020. Claims 1, 4-7, 11-13 and 15-24 are pending. 
Priority
The present application claim priority to PCT/US/2014/062407, filed on Oct. 27, 2014. 


Examiner’s Statement of Reasons for Allowance
Claims 1, 4-7, 11-13 and 15-24 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The invention is directed to method for symmetric keys for encryption and decryption of data typically include the use of the same cryptographic keys for both encryption of plaintext and decryption of ciphertext. With respect to symmetric keys, the keys are typically identical, or there may be a transformation that is performed between the two keys. Asymmetric keys for encryption and decryption of data typically include two separate keys, one of which is secret (or private) and one of which is public. With regard to encryption and decryption of data, key splitting typically includes the division of a key or decryption process into two or more parts so that no part in itself may be used without reconstructing the key by uniting all of its parts.3
Key management may include the management of keys for encryption, decryption, and authentication of data, and/or for the generation of additional keys. 84031132 PATENTFor example, for key management, each master key and its corresponding set of encrypted data items may be placed under the control of a single data owner. This type of key management may be used as part of computing systems that provide cryptographic services that use symmetric-key cryptographic mechanisms (which include symmetric encryption and symmetric authentication processes). For such symmetric key based cryptographic services, the sender and the receiver of a message, or the writer and the reader of a stored file, generally share the same specific encryption/decryption key or the same specific authentication key, or one of each. Access to this key may be managed by a key manager that may include key splitting capabilities. 
As described herein, key splitting typically includes the division of a key or the division of a decryption process into two or more parts so that no part in itself may be used to reconstruct the key. Rather, each part may need to be united to reconstruct the key. Thus, key splitting provides a data owner (hereinafter designated U, or user U) control of aspects such as encryption, decryption, and authentication of data by preventing other entities from ascertaining the key or the decryption process.
With respect to key splitting, the data owner U may utilize a key manager (hereinafter designated P) to manage keys that are used for data protection. The data owner U may create ephemeral data processing instances (with a specific ith data processing instance being designated as A;) that provide for data protection. For example, an ephemeral data processing instance may perform data encryption or decryption on behalf of the data owner U on a set of data, and thereafter, the ephemeral data processing instance may be discarded. The key manager may not be trusted with having knowledge of the values of the keys.
The closest prior art are Gebotys (US 20060256963, published Nov. 16. 2006) and Li (“Li,” US 20140344567, filed May 20, 2013) are also generally directed to various aspects of a key-splitting based encryption and authentication. 
However, the Patent Board has concluded that none of Getobys and Li, alone or in combination, taught the particular combination of steps or elements as recited in the independent claim 1. For example, these references fails to teach all limitations recited in claim 1 as a whole, especially “A non-transitory computer readable medium having stored thereon machine readable instructions that when executed cause a first computing device to: perform key splitting without using a homomorphic encryption technique, the key splitting comprising: obtaining a master key; obtaining a random mask; obtaining a masked version of the master key by performing an operation on the master key and the random mask, the operation selected from among an exclusive or (XOR), a multiplication, or a division; forwarding the masked version of the master key from the first computing device to a key manager computing device; responsive to the forwarding of the masked version of the master key, receiving a new mask from the key manager computing device; determining a data key based on an XOR of the new mask and the random mask; and use, by a data processing instance in the first computing device, the data key in encrypting, decrypting, or authenticating data.”
These features in light of other features described in the independent claim 1 is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to void processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439